PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/654,294
Filing Date: 19 Jul 2017
Appellant(s): Schneider et al.



__________________
Christopher M. Goff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 6, 9-13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Publication 20030188807 by Meagher with US Patent Publication 20040170840 by Matsukawa alone or in view of US Patent Publication 20050205166 by Specht et al. in view of US Patent Publication 20040009300 by Shimakura or WO 2006050915 by Kolberg.

*** Please note the prior art US Patent 8101014 by Kolberg is being used as an English Language translation of WO 915 as it is a printed English publication in the patent family of WO 915 and thus the citations can be located in US Patent 8101014 by Kolberg***

	Meagher discloses a process for coating and passivating metal surfaces with an aqueous composition in the form of a solution or in the form of a dispersion, wherein the composition contains 
	at least one phosphate, 
	at least one titanium or zirconium compound 
	compounds based on phosphonic acid (0024), and also 


	Meagher discloses composition contains complex fluoride of titanium (Table 1).  Meagher discloses that a wet film of the aqueous composition is dried on metal strips or sheets without the wet film or the dried film being rinsed with water (0056-0057).  Additionally, Specht at 0114 discloses using no rinse process and therefore using such would have been obvious to one of ordinary skill in the art at the time of the invention to reap the benefits of using a known and suitable process.
 	As for the concentration of the components, Meagher discloses ranges for components that overlap the claims as drafted, see "at least" 0034-0038 and in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05. At the very least, the concentration is a recognized result effective variable, i.e. directly effecting the properties of the conversion coating (i.e. too much of a component will provide no added benefit or deleterious to the conversion process, too little will result in not enough benefits associated with the chemical), and therefore taking the references collectively, it would have been obvious to one of ordinary skill in the art to determine the appropriate amount of components in the phosphate conversion coating to reap the benefit of corrosion protection.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	As for the requirement of basic material that influences the pH, initially, Meagher discloses a conversion coating that will have a pH to function; however, fails to disclose the basic material as claimed.  However, Matsukawa discloses a similar chemical conversion coating for metal substrates and discloses a pH to provide certain benefits and discloses that when using complex fluorides (such as those taught by Meagher) it would be acceptable to include an alkaline component to control the pH and provide the benefits of the associated properties of the pH.  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art to have included a pH control component, including a basic material, as such is well known in the art to be included in conversion coatings. (0085).    
	As for the FA, TA, and TAF as claimed, the prior art Meagher fails to explicitly disclose these values, but discloses a similar composition and a similar pH value as claimed 0.5 to 5.0 and therefore it is the examiners position that the FA, TA, and TAF, while not explicitly discloses will necessarily be in the range as claimed due to the presence of the same composition and pH.  Additionally, since Meagher discloses providing acidity, it would have been obvious to one of ordinary skill in the art to have determined the appropriate FA, TA, and TAF to reap the benefit of providing acid working composition.  
Additionally, the examiner cites here Specht, which discloses FA (0.3-6), TA (12 to 50), and TAF (7 to 42), see 0110, and using an acidic phosphate coating with values within the ranges as claimed.  Therefore, taking the references collectively for all that they teach to one of prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
	As for the coating thickness, Meagher discloses a varying range of coating weight (see 0045) that includes 0.005 g/m2 to 0. 5 g/m2, comparable to and overlapping the Appellants claimed layer weight (see 0092 of Appellant’s published application 2011/0008645).  Thus the examiner maintains the Meagher reference will necessarily provide a thickness that will overlap the claimed range as the total layer weight of the prior art overlaps the disclosed total layer weight of the instant application.
	At the very least, the Meagher reference discloses a coating and such would be understood to one of ordinary skill in the art at the time of the invention to necessarily have a thickness.  Additionally, the coating weight/coating thickness is understood to be a result effective variable, too thin (or to light a coating) will result in insufficient protection and too thick (or too heavy) will be detrimental to the end use product of the material, and thus taking the reference for all its teachings and that known to one of ordinary skill in the art at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the 
  	Finally, Shimakura discloses a thickness that overlaps the claims thickness (0077) and therefore absent commensurate secondary considerations, the range as claimed is obvious.
Alternatively, WO 915 discloses a thickness that overlaps the claims thickness (see US 8101014 at Column 15, lines 30-40) and therefore absent commensurate secondary considerations, using the range of thickness as taught by WO 915 would have been obvious as a known and predictable conversion coating thickness.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
	Meagher all that is taught above and discloses phosphate coatings applied to metal substrate, including a polymeric/resin material within the phosphate coating and therefore applying a paint/overcoat (0001, 0026).  Meagher fails to disclose silane/siloxane as claimed.  However, Matsukawa discloses a similar chemical conversion coating for metal substrates and discloses including silane to provide enhancement of adhesion of a subsequent coating film (0074, 0080-0081).  Additionally, Shimakura discloses metal pretreatment for corrosion protection including complex fluoride of titanium/zirconium and discloses including silane and/or siloxane to provide improved adhesion of a subsequently applied organic coating (0001-
	Claim 2:  Meagher discloses cations of zinc with manganese (0015).
	Claim 6:  As for the fluoride content, this is taught by Meagher at Table 1. Additionally, see Specht at 0016-0017. Using these value would have been obvious to one of ordinary skill in the art taking the references collectively with a reasonable expectation of predictable and successful metal substrate pretreatment.
	Claim 9:  Meagher discloses including an additive (0026, 0040, 0041).  
 	Claim 10:  Meagher discloses an acidic solution and a pH in the range as claimed (0019). 
	Claim 11-13:  Meagher discloses metal, such as iron, aluminum, and zinc parts (0001) and sheets/strips (0043) and a coating thereon as claimed.
	Claim 18:  Matsukawa discloses a similar chemical conversion coating for metal substrates and discloses ammonia to control the pH (0085).  
		
Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meagher with Matsukawa alone or in view of Specht et al. collectively with Shimakura or Kolberg and further in view of US Patent 7208053 by Wietzoreck et al.
Meagher with Matsukawa alone or in view of Specht collectively with Shimakura or Kolberg discloses all that is taught above and discloses using the phosphate conversion coating on metal but fails to disclose the end product.  However, Wietzoreck discloses phosphate coatings are for metal parts useful automobile, construction (i.e. architectural element) or domestic appliances (column 8, lines 11-25) and therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to use the part as taught by Meagher in the products as taught by Wietzoreck because Meagher discloses phosphate corrosion protection and Wietzoreck discloses certain industries, including automotive, construction, and appliances, benefit from phosphate coatings.

(2) Response to Argument
Appellant’s argues relative to MPEP 2144.05 arguing that the breadth of the prior art does not invite optimization and arguing that the broad range does not necessarily render the narrow claim obvious that falls within the broader range.  The examiner does not disagree, but as outlined at length below and previously, the Appellant’s narrow showing does not support the breadth of the claims as drafted and therefore the examiner notes the factual evidence supports a finding of obviousness.  The examiner does not disagree that the narrow ranges can be established as non-obvious; however, the examiner disagrees that the Appellant has 
Appellant’s have argued that MPEP 2144.05(c) supports the finding that the ranges are so broad that the range does not invite optimization by one of ordinary skill in the art and argues that the scientist would find optimum value only within the narrow disclosed range.    The examiner notes that the Appellant has not established the required dissimilar characteristics of the members of the range that would result in non-optimization.  
Here, the examiner initially disagrees that the Appellants have met the burden that would rebut the examiner’s position of obviousness.  Specifically, the mere argument that optimization would not follow is mere attorney speculation that is unsupported by any factual evidence.  Additionally, even if the Appellant’s position that optimization is only within the optimum combination of a review of Meagher notes that while the prior art discloses ranges in claim 3 and 7, these ranges are merely exemplary ranges.  
A review of the case law cited by the Appellant is noted, but the examiner notes that In re Peterson, 315 F.3d 1235 explicitly supports the examiner position as set forth herein and previously.  The Court in Peterson concluded “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. That is not to say that the claimed composition having a narrower range is unpatentable.   Rather, the existence of overlapping or encompassing ranges shifts the burden to the Appellant to show that his invention would not have been obvious.”  Id. at 1330.  Therefore, the examiner maintains a prima facie case of obviousness has been established based on the ranges being encompassed by the prior art and the burden has been shifted to the prima facie case of obviousness.
The examiner also notes the Appellant’s reliance on Genetics Inst. V. Novartis Vaccines; however, the examiner notes that the Appellants have note established with facts the dissimilar characteristics of the members of the range and therefore failed to establish with persuasive factual evidence that the ordinary artisan would not be invited to optimize within the disclosed ranges.  The examiner notes that Genetics is dealing with protein variants that have dissimilar structure and characteristics, and the Appellant has not provided any arguments or evidence that would illustrate how the instant ranges provide enormously dissimilar structure or characteristics.  See MPEP 2144.05(D).
Therefore, while the evidence on record does not support a finding of non-obviousness of the ranges as claimed that lie inside those of the prior art.
In support of the argument, Appellant’s argued previously that there exists surprising results are noted but not supported by the evidence of the record and therefore not persuasive as not commensurate with the broadly drafted claims.  A review of the examples note that the examples and thus the evidence are limited to specific compounds, see e.g. aluminum (monoaluminum phosphate), chromium (chromium fluoride and/or chromium phosphonate), zinc (monozinc phosphate and/or zinc oxide), and the claims are open to undefined compounds and components.   

The evidence does not need to support each and every example; however, the examiner notes that the evidence should support a commensurate and representative number of species.  The claims as drafted are open to any number of various materials that encompass a broad range of materials and the small number of materials that are disclosed and exemplified (and the concentrations of such) are not considered to be a representative number because it is unclear from the evidence if all phosphates, all titanium or zirconium compounds, all complexing agents, or all cations will provide the alleged benefits.  In other words, the Table 1 supports just that the data and scope of totality of the evidence and does not support the broadly drafted claim and thus is deemed not commensurate in scope with the claims.   Appellant’s statement that such would be enough to consider the claims fully supported and predictive of any gaps in evidence is noted, but clearly not supported by mere than attorney speculation.  This statement is deemed moot.
Appellant’s prior reliance on Table 1 is noted; however, a very complete review of this table indicates that the evidence is narrowly tailored and not inclusive of a representative number of species with the broad claims (see e.g. generic “phosphate” “titanium or zirconium compound,” etc.) to be considered persuasive.  The examiner, after reviewing the Table, notes 
In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  
Examiner notes Meagher 0033 specifically discloses the concentration of the active materials deposited can directly affect the properties of the coating applied and therefore clearly suggests optimization of the concentrations to provide a desired and workable   Therefore, the concentration is a recognized result effective variable, i.e. directly effecting the properties of the conversion coating (i.e. too much of a component will provide no added benefit or deleterious to the conversion process, too little will result in not enough benefits associated with the chemical), and therefore taking the references collectively, it would have been obvious to one of ordinary skill in the art to determine the appropriate amount of components in the phosphate conversion coating to reap the benefit of corrosion protection.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Again, the examiner notes the allegations made by the Appellant related to superior results, however, the factual evidence to support these allegations are not present with commensurate showing to support the breadth of the claims as draft (substantial number of compounds within the scope of the claims as drafted with a very narrow evidentiary showing).  It is unclear if the specific combination of components provides the alleged results or the amounts as alleged by the Appellant.  Additionally, the unexpected or superior results are not specifically noted, i.e. generally better corrosion resistance, and therefore the examiner cannot ascertain sufficient scope of the showing and evaluate whether the undefined results are actual unexpected.

Appellants do not disagree that the claims include narrow ranges that are specifically disclosed by the prior art; however, the examiner maintains that the Appellant has proffered insufficient factual evidence (i.e. mere attorney arguments or speculation) that would suggest the narrow range within the disclosed range of the prior art provides unexpected or unpredictable results.  In other words, the breadth of the claims does not align with the allegations of unpredictable or superior results and therefore the examiner cannot determine if the allegations of unpredictable results flows from the broad ranges or only the specific materials and exemplified concentrations.   
Appellants argue that Spect, Shimakura, Kolberg and Wietzoreck do not rememdy the deficiencies; however, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are 
All other arguments are either not supported by sufficient factual evidence and are thus mere attorney speculation or are deemed moot as not commensurate in scope with the broadly drafted claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
David Turocy


/DAVID P TUROCY/Primary Examiner, Art Unit 1718                 

                                                                                                                                                                                       Conferees:
/GORDON BALDWIN/       Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                 
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.